Citation Nr: 0731819	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-30 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for anxiety/panic 
attacks.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1987 to 
August 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In addition to the two issues identified above, the adverse 
December 2002 rating decision from which this appeal is taken 
addressed two other issues:  entitlement to service 
connection for chronic fatigue and entitlement to service 
connection for bilateral knee pain, to include as secondary 
to anxiety/panic attacks.  The veteran explicitly identified 
all four issues for appeal in his July 2003 notice of 
disagreement and the June 2004 statement of the case 
addressed each of the four issues.  The veteran used a VA 
Form 9 to file his August 2004 substantive appeal.  On that 
form, some information was written in pencil, which the 
veteran overwrote with ink.  In pencil, the veteran marked 
the box for appealing all of the issues listed on the 
statement of the case that had been sent to him.  But that 
"X" was not overwritten in pen.  Instead, an "X" written 
in ink was made in the box for appealing only the identified 
issues.  Under that box, the veteran wrote, in ink, service 
connection for anxiety/panic attacks and service connection 
for PTSD.  In the box for explaining the reasons for appeal, 
the veteran discussed only anxiety, panic attacks, and PTSD.  

After the substantive appeal had been filed, the veteran 
submitted additional evidence.  In September 2004, the RO 
issued a supplemental statement of the case (SSOC) that 
determined that for each of the original four issues, there 
was no need to change the decision.  The December 2004 
Statement of Representative in Appeals Case filed by the 
veteran's local representative indicated that on appeal, the 
issues presented for review were service connection for 
anxiety/panic attacks and service connection for PTSD.  The 
other two issues (service connection for fatigue and for knee 
pain) were not addressed.  Notwithstanding that the RO 
addressed all four issues in the SSOC, in December 2004, the 
RO certified to the Board only the two issues identified in 
the Issues portion of this decision, above.  Given the 
specificity of the information in ink on the VA Form 9, the 
December 2004 statement by the veteran's representative, and 
the certification action by the RO, this Board finds that it 
only has jurisdiction over the issues of entitlement to 
service connection for anxiety/panic attacks and of 
entitlement to service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

To support his claim for PTSD, the veteran identified several 
stressor events.  First, in his September 2002 statement, he 
relates several events that occurred during Operation Desert 
Storm: while he was under close enemy fire in a mine field, 
his unit was targeted for an air strike; he was required to 
call for a medivac pick-up of a wounded American soldier; and 
he saw dismembered and burned Iraqi bodies while advancing 
toward Kuwait.  The first two incidents are described in even 
greater detail in the Personal Award Recommendation form that 
is in the veteran's official military personnel file.  That 
document, as well as the certificate awarding the Navy 
Achievement Medal to the veteran, corroborate that he was in 
a mined field with incoming fire when he realized from the 
radio communication that his unit was about to be hit by a 
friendly fire air strike and took action to avert that 
strike.  In addition, when a wounded soldier from the 
neighboring unit needed medical attention, the veteran, while 
under fire, arranged for a medivac team to pick him up.  

Although there is nothing in those documents that 
corroborates that he would have seen burned and dismembered 
Iraqi bodies, such a statement is consistent with the combat 
service that is corroborated by his service records.  See 
38 C.F.R. § 3.304(f)(1) (2007) (if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of such service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor).  Accordingly, those three 
stressor events are corroborated by the record. 

Another stressor that the veteran identified to support his 
PTSD claim is his anxiety over exposure to chemical and 
biological warfare, as well as to bad air pollution in 
Kuwait.  In his official military personnel file is a 
potential health hazard document stating that during 
February and March 1991, the veteran was exposed to heavy 
atmospheric smoke generated as a result of numerous oil-well 
fires in Kuwait and that the likelihood and nature of any 
potential long-term health hazard as a result of such 
exposure was unknown when the document was prepared.  This 
document corroborates the veteran's exposure to bad air 
pollution during service.  Moreover, the veteran's 
expectations of exposure to chemical and biological warfare 
are consistent with the circumstances, conditions or 
hardships of service in Kuwait during Operation Desert Storm.  
See 38 C.F.R. § 3.304(d) (satisfactory lay evidence that an 
injury or disease was incurred in combat will be accepted as 
sufficient proof of inservice incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official records of such 
incurrence).  Thus, the record corroborates this stressor.  

The last stressor identified by the veteran was an incident 
that happened while he was a translator in Honduras when 
training assistance was being given there.  He explained in 
his September 2002 statement and to a clinical psychologist 
in September 2002 that he saw a Honduran soldier drowning.  
When the soldier was pulled out of the water, the veteran and 
a Navy corpsman performed CPR and a tracheotomy on him, but 
the soldier died.  The veteran's official military personnel 
file contains a document that shows that in March and 
April 1990, the veteran was deployed in Honduras for 22 days.  
In November 2002, the RO attempted to corroborate this 
stressor by contacting the Commandant of the Marine Corps.  A 
prompt reply was received from the Marine Corps that notified 
the RO that the information was not sufficiently specific to 
be able to corroborate the incidents.  But a suggestion was 
made about obtaining command chronology records from the 
Marine Corps Historical Center.  Although VA has a duty to 
assist a claimant in obtaining evidence to substantiate his 
claim (see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159), nothing in the claims folder indicates that the RO 
asked the veteran to supply additional detailed information 
or that any efforts were made with respect to the Marine 
Corps Historical Center.  As a result, a remand is necessary 
to attempt to corroborate this claimed stressor.  

In addition, the record reveals that the veteran has been 
diagnosed with PTSD, with adjustment disorder with mixed 
anxiety and depressed mood, with acute anxiety attacks, and 
with anxiety disorder NOS.  The report of the October 2002 
neuropsychological consult recorded that the MISS scale was 
marginally suggestive of a combat stress-related condition 
and although links to current stressors could not be ruled 
out at that time, personality testing was suggestive of a 
disorder that was related to military experiences.  As a 
result, there is not sufficient medical evidence to determine 
whether the veteran has current mental disorder disabilities 
that were incurred during service.  38 C.F.R. § 3.159(c)(4) 
(an examination is necessary where the medical evidence is 
not sufficient to decide the claim).  After the RO has 
determined whether the claimed Honduras stressor has been 
corroborated, a psychiatric examination must be scheduled to 
determine the veteran's current mental disorders and whether 
those disorders are related to his military service.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Finally, the veteran has not been provided with notice that 
complies with Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
nor has he been invited, pursuant to 38 C.F.R. § 3.159(b), to 
provide VA with any evidence in his possession that pertains 
to the claim.  

Accordingly, the case is REMANDED to the Appeals Management 
Center in Washington, D.C., for the following action:

1. Send the veteran notice that complies 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006), and pursuant to 38 C.F.R. 
§ 3.159(b), invite him to provide VA with 
any evidence in his possession that 
pertains to the claim.  Associate any 
evidence obtained with the claims folder. 

2. Assist the veteran in obtaining 
evidence by seeking corroboration of the 
claimed stressor that occurred in 
Honduras. If additional information is 
needed from the veteran, contact him and 
ask him to supply that information.  Seek 
corroboration from all relevant sources.  
That may include the Commandant of the 
Marine Corps as well as the Marine Corps 
Historical Center.  

3.  Thereafter, schedule the veteran for 
an examination to determine the nature and 
etiology of all psychiatric disorders 
found to be present.  Any and all studies 
deemed necessary by the examiner should be 
completed.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect such 
review.   

The examiner should be asked to identify 
each diagnosis of a mental disorder and 
provide an opinion, with complete 
rationale, as to whether it is at least as 
likely as not (that is, a 50 percent 
probability) that the diagnosed disorder is 
related to the veteran's active military 
service.  

With respect to PTSD, the examiner must be 
given a list of the stressors determined to 
be established by the record (including the 
averted friendly fire air strike against 
his unit, the need to make medivac 
arrangements while under fire for a wounded 
soldier from a neighboring unit, seeing 
dismembered and burned Iraqis, his exposure 
to bad air pollution in Kuwait, his 
potential exposure to chemical and 
biological warfare, and if corroborated, 
the failure to revive the Honduran 
soldier).  

The examiner should further be instructed 
that only those events may be considered 
for the purpose of determining whether 
inservice stressors were sufficient to have 
caused the current psychiatric symptoms, 
and determining whether the DSM-IV 
diagnostic criteria to support a diagnosis 
of PTSD have been satisfied by both the 
inservice stressors and the current 
symptomatology.  

4.  Then readjudicate the claim.  If any 
sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

